Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on February 02, 2021 in response to the Office Action of November 06, 2020 is acknowledged and has been entered. 
The rejections to claims 1-2, 4-6, 11-13 and 15-17 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China November 12, 2014. It is noted, however, that applicant has not filed a certified copy of the CN201410635767.1 application as required by 37 CFR 1.55.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 10 directed to an invention non-elected without traverse.  Accordingly, claim 10 has been cancelled.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Ms. Xiaobing Zhang (Reg. No. 63,927) on February 25, 202 with the approval obtained. 

Amendment to the claims:
Claims 1 and 12 are amended to incorporate the definition of all the parameters presented in the recited mathematical formula.
Claim 10 is cancelled as an invention non-elected without traverse in the response filed on April 22, 2020 to the Restriction Requirement dated February 25, 2020. 

Claim 1, lines 23 to 26 are deleted and substituted with the following:
a corrected phase of the phase correction is determined by: 
[Symbol font/0x6A](x, y0) = phase (Ŝ(x, y0) * conj(S(x, y0))), wherein
Ŝ(x, y0) representing a phase-corrected inversion recovery image line,
S(x, y0) representing an inversion recovery image line,
[Symbol font/0x6A] (x,y-0) representing the corrected phase,
conj representing an operation of determining a conjugate value, and
phase representing an operation of determining a phase, and

Claim 12, lines 27 to 30 are deleted and substituted with the following:
a corrected phase of the phase correction is determined by: 
[Symbol font/0x6A](x, y0) = phase (Ŝ(x, y0) * conj(S(x, y0))), wherein
Ŝ(x, y0) representing a phase-corrected inversion recovery image line,
S(x, y0) representing an inversion recovery image line,
[Symbol font/0x6A] (x,y0) representing the corrected phase,
conj representing an operation of determining a conjugate value, and
phase representing an operation of determining a phase, and

Allowable Subject Matter
Claims 1-2, 4-5, 8-9, 11-13, 15-16 and 19-22 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1 and 12: the two mathematical formulations for determining a polarity of the real part image, i.e., the first mathematical formulation for deriving a corrected phase of the phase correction on the signal line of the reference image and the second mathematical formulation for determining a phase-corrected signal line of the reference image; the derived corrected phase in the first formulation being one of the parameters in the second formulation for determining a phase-corrected signal line of the reference image; and based on the determined phase-corrected signal line, a polarity of the real part image corresponding to the inversion recovery image being determined, combined with other limitations recited in the claims, are not taught in any of the cited references and pertinent arts. 
Dependent claims 2, 4-5, 8-9, 11, 13, 15-16 and 19-22 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below:
Fukuda et al., JP 2001299724A. This reference was cited in the previous Office actions for the teaching of an MRI method that generates an inversion recovery image, and determines a phase-corrected signal line of the reference image, and based on the phase-corrected signal line of the reference image, the polarity of the real part image is determined.
Borrello et al., “Regional Phase Correction of Inversion-Recovery MR Images”. Magnetic Resonance in Medicine 14, 56-67 (1990). This reference discloses a method performing phase correction for inversion recovery MRI using a regional phase correction algorithm, which uses information from pixels which have been phase corrected to correct the phase of adjacent pixels. It creates a map of gradual phase shifts that is used to correct the phase of the original image.
Kitamoto et al., US 2010/0134107 A1. This reference discloses an MRI system that performs phase correction of inversion recovery imaging data obtained by one pulse sequence with the data obtained by another pulse sequence. 
Ma et al., US 2015/0316631 A1. This reference discloses a method for extended phase correction in phase sensitive inversion recovery magnetic resonance imaging. The phase correction is performed using an optimized region-growing based phase correction algorithm at the pixel level. 

 However, the prior arts, individually or combined does not teach that (1) the recited first mathematical formulation that is used to obtain a corrected phase of the phase correction, (2) the recited second mathematical formulation that is used to obtain the phase-corrected signal line of the reference image, in which the corrected phase from the first mathematical operation is one of the parameters, and (3) the phase-corrected signal line is used for determining a polarity of the real part image corresponding to the inversion recovery image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793